Case 5:20-cv-00153-LGW-BWC Document6 Filed 02/24/21 Page 1 of 1

AO 450 (GAS Rev 10/03) Judgment in a Civil Case

United States District Court

Southern District of Georgia

 

OSCAR VENTURA RODRIGUEZ,

Plaintiff, JUDGMENT IN A CIVIL CASE

Vv. CASE NUMBER: 5:20-CV-153
WARDEN D. GREENWALT,

Defendant.

Jury Verdict. This action came before the Court fora trial by jury. The issues have been tried and the jury
has rendered its verdict.

v1 Decision by Court. This action came before the Court. The issues have been considered and a decision has been rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of this Court entered February 24, 2021; the Magistrate Judge's Report
and Recommendation is ADOPTED as the Order of this Court. Plaintiff's 42 U.S.C. § 1983 complaint

is DISMISSED without prejudice, and Plaintiff is DENIED in forma pauperis status on appeal. This civil

action stands closed.

Approved by: VL

HON. LISA Ge GODBEY WOOD, JUDGE

 

Sows is y ZX 24 John Triplett. Acting Clerk of Court
Date~ / ! Clerk

 

 

Ul tag rare.
(By) Dieputy Clerk

 

GAS Rev 10/1/03
